Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II. in the reply filed on 8/16/2021 is acknowledged.
No claims remain that are directed towards the non-elected grouping of invention. Accordingly, no claims are withdrawn at this time.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 44 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a “use”, as opposed to “a method of using”, does not constitute one of the four categories of patent eligible subject matter (process, machine, manufacture or composition of matter).  
Allowable Subject Matter
Claims 29-43 and 45 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  Applicants set forth methods for insulating and exterior surface of a building by spraying a polyurethane foam forming mixture to form a foam having density as claimed, cell sizes of 0.03 – 1.5 micrometers, and an open cell structure that includes some solid cell walls that acts as a barrier to water and air but is .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kruger et al., Mager et al. Shinohara et al. and Smith are cited for their disclosures of relevant sprayed and/or sprayable preparations in the relevant barrier and/or insulation arts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/JOHN M COONEY/           Primary Examiner, Art Unit 1765